
	

113 HR 2624 IH: Child Trafficking Victims Protection Act
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2624
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Ms. Roybal-Allard
			 (for herself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Homeland Security,
			 Foreign Affairs, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for enhanced protections for vulnerable
		  unaccompanied alien children and female detainees.
	
	
		1.Short titleThis Act may be cited as the
			 Child Trafficking Victims Protection
			 Act.
		2.Protecting child
			 trafficking victims
			(a)Short
			 titleThis section may be
			 cited as the Child Trafficking Victims
			 Protection Act.
			(b)Defined
			 termIn this section, the
			 term unaccompanied alien children has the meaning given such term
			 in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279).
			(c)Mandatory
			 trainingThe Secretary, in consultation with the Secretary of
			 Health and Human Services and independent child welfare experts, shall mandate
			 appropriate training of all personnel who come into contact with unaccompanied
			 alien children in the relevant legal authorities, policies, practices, and
			 procedures pertaining to this vulnerable population.
			(d)Care and
			 transportationNotwithstanding any other provision of law,
			 the Secretary shall ensure that all unaccompanied alien children who will
			 undergo any immigration proceedings before the Department or the Executive
			 Office for Immigration Review are duly transported and placed in the care and
			 legal and physical custody of the Office of Refugee Resettlement not later than
			 72 hours after their apprehension absent exceptional circumstances, including a
			 natural disaster or comparable emergency beyond the control of the Secretary or
			 the Office of Refugee Resettlement. The Secretary, to the extent practicable,
			 shall ensure that female officers are continuously present during the transfer
			 and transport of female detainees who are in the custody of the
			 Department.
			(e)Qualified
			 resources
				(1)In
			 generalThe Secretary shall
			 provide adequately trained and qualified staff and resources, including the
			 accommodation of child welfare officials, in accordance with subsection (e), at
			 U.S. Customs and Border Protection ports of entry and stations.
				(2)Child welfare
			 professionalsThe Secretary of Health and Human Services, in
			 consultation with the Secretary, shall hire, on a full- or part-time basis,
			 child welfare professionals who will provide assistance, either in person or by
			 other appropriate methods of communication, in not fewer than 7 of the U.S.
			 Customs and Border Protection offices or stations with the largest number of
			 unaccompanied alien child apprehensions in the previous fiscal year.
				(f)Child welfare
			 professionals
				(1)In
			 generalThe Secretary, in
			 consultation with the Secretary of Health and Human Services, shall ensure that
			 qualified child welfare professionals with expertise in culturally competent,
			 trauma-centered, and developmentally appropriate interviewing skills are
			 available at ports of entry and stations as described in subsection (d).
				(2)DutiesChild welfare professionals described in
			 paragraph (1) shall—
					(A)develop guidelines
			 for treatment of unaccompanied alien children in the custody of the
			 Department;
					(B)conduct screening
			 of all unaccompanied alien children in accordance with section 235(a)(4) of the
			 William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
			 (8 U.S.C. 1232(a)(4));
					(C)notify the
			 Department and the Office of Refugee Resettlement of children that potentially
			 meet the notification and transfer requirements set forth in subsections (a)
			 and (b) of section 235 of such Act (8 U.S.C. 1232);
					(D)interview adult
			 relatives accompanying unaccompanied alien children;
					(E)provide an initial
			 family relationship and trafficking assessment and recommendations regarding
			 unaccompanied alien children's initial placements to the Office of Refugee
			 Resettlement, which shall be conducted in accordance with the timeframe set
			 forth in subsections (a)(4) and (b)(3) of section 235 of such Act (8 U.S.C.
			 1232); and
					(F)ensure that each
			 unaccompanied alien child in the custody of U.S. Customs and Border
			 Protection—
						(i)receives emergency
			 medical care when necessary;
						(ii)receives
			 emergency medical and mental health care that complies with the standards
			 adopted pursuant to section 8(c) of the Prison Rape Elimination Act of 2003 (42
			 U.S.C. 15607(c)) whenever necessary, including in cases in which a child is at
			 risk to harm himself, herself, or others;
						(iii)is
			 provided with climate appropriate clothing, shoes, basic personal hygiene and
			 sanitary products, a pillow, linens, and sufficient blankets to rest at a
			 comfortable temperature;
						(iv)receives adequate
			 nutrition;
						(v)enjoys a safe and
			 sanitary living environment;
						(vi)has
			 access to daily recreational programs and activities if held for a period
			 longer than 24 hours;
						(vii)has access to
			 legal services and consular officials; and
						(viii)is permitted to
			 make supervised phone calls to family members.
						(3)Final
			 determinationsThe Office of Refugee Resettlement in accordance
			 with applicable policies and procedures for sponsors, shall submit final
			 determinations on family relationships to the Secretary, who shall consider
			 such adult relatives for community-based support alternatives to
			 detention.
				(4)ReportNot
			 later than 18 months after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall submit a report to Congress that—
					(A)describes the
			 screening procedures used by the child welfare professionals to screen
			 unaccompanied alien children;
					(B)assesses the
			 effectiveness of such screenings; and
					(C)includes data on
			 all unaccompanied alien children who were screened by child welfare
			 professionals.
					(g)Immediate
			 notificationThe Secretary shall notify the Office of Refugee
			 Resettlement of an unaccompanied alien child in the custody of the Department
			 as soon as practicable, but generally not later than 48 hours after the
			 Department encounters the child, to effectively and efficiently coordinate the
			 child’s transfer to and placement with the Office of Refugee
			 Resettlement.
			(h)Notice of rights
			 and right to access to counsel
				(1)In
			 generalThe Secretary shall
			 ensure that all unaccompanied alien children, upon apprehension, are
			 provided—
					(A)an interview and screening with a child
			 welfare professional described in subsection (e)(1); and
					(B)an orientation and oral and written notice
			 of their rights under the Immigration and Nationality Act, including—
						(i)their right to relief from removal;
						(ii)their right to confer with counsel (as
			 guaranteed under section 292 of such Act (8 U.S.C. 1362)), family, or friends
			 while in the temporary custody of the Department; and
						(iii)relevant complaint mechanisms to report any
			 abuse or misconduct they may have experienced.
						(2)LanguagesThe Secretary shall ensure that—
					(A)the video orientation and written notice of
			 rights described in paragraph (1) is available in English and in the 5 most
			 common native languages spoken by the unaccompanied children held in custody at
			 that location during the preceding fiscal year; and
					(B)the oral notice of rights is available in
			 English and in the most common native language spoken by the unaccompanied
			 children held in custody at that location during the preceding fiscal
			 year.
					(i)ConfidentialityThe Secretary of Health and Human Services
			 shall maintain the privacy and confidentiality of all information gathered in
			 the course of providing care, custody, placement, and follow-up services to
			 unaccompanied alien children, consistent with the best interest of the
			 unaccompanied alien child, by not disclosing such information to other
			 government agencies or nonparental third parties unless such disclosure
			 is—
				(1)recorded in writing and placed in the
			 child’s file;
				(2)in the child's best interest; and
				(3)(A)authorized by the child or by an approved
			 sponsor in accordance with section 235 of the William Wilberforce Trafficking
			 Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) and the Health
			 Insurance Portability and Accountability Act (Public Law 104–191); or
					(B)provided to a duly recognized law
			 enforcement entity to prevent imminent and serious harm to another
			 individual.
					(j)Other policies
			 and proceduresThe Secretary shall adopt fundamental child
			 protection policies and procedures—
				(1)for reliable age
			 determinations of children, developed in consultation with medical and child
			 welfare experts, which exclude the use of fallible forensic testing of
			 children’s bone and teeth;
				(2)to utilize all
			 legal authorities to defer the child’s removal if the child faces a risk of
			 life-threatening harm upon return including due to the child’s mental health or
			 medical condition; and
				(3)to ensure, in accordance with the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), that
			 unaccompanied alien children, while in detention, are—
					(A)physically separated from any adult who is
			 not an immediate family member; and
					(B)separated from—
						(i)immigration detainees and inmates with
			 criminal convictions;
						(ii)pretrial inmates facing criminal
			 prosecution; and
						(iii)inmates exhibiting violent behavior.
						(k)Repatriation and
			 reintegration program
				(1)In
			 generalThe Administrator of
			 the United States Agency for International Development, in conjunction with the
			 Secretary, the Secretary of Health and Human Services, the Attorney General,
			 international organizations, and nongovernmental organizations in the United
			 States with expertise in repatriation and reintegration, shall ensure that
			 programs in the United States and within the country of return support the safe
			 and sustainable repatriation and reintegration of unaccompanied alien children
			 into their country of nationality or of last habitual residence, including
			 placement with their families, legal guardians, or other sponsoring
			 agencies.
				(2)Report on
			 repatriation and reintegration of unaccompanied alien childrenNot later than 18 months after the date of
			 the enactment of this Act, and annually thereafter, the Administrator of the
			 Agency for International Development shall submit a substantive report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives on efforts to improve repatriation and
			 reintegration programs for unaccompanied alien children.
				(l)Transfer of
			 funds
				(1)AuthorizationThe
			 Secretary, in accordance with a written agreement between the Secretary and the
			 Secretary of Health and Human Services, shall transfer such amounts as may be
			 necessary to carry out the duties described in subsection (f)(2) from amounts
			 appropriated for U.S. Customs and Border Protection to the Department of Health
			 and Human Services.
				(2)ReportNot
			 later than 15 days before any proposed transfer under paragraph (1), the
			 Secretary of Health and Human Services, in consultation with the Secretary,
			 shall submit a detailed expenditure plan that describes the actions proposed to
			 be taken with amounts transferred under such paragraph to—
					(A)the
			 Committee on Appropriations of the
			 Senate; and
					(B)the
			 Committee on Appropriations of the House of
			 Representatives.
					
